Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 28, 2022 has been entered.

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jan. 28, 2022. Claims 1, 3-4, 7-16 and 19-20 are pending and currently considered.

Information Disclosure Statement
The information disclosure statement submitted on Jan. 28, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialed and dated copy of Applicant’s IDS form is attached to the instant Office action.
Withdrawn of the Previous Notice of Allowance
The prior art reference, WO 2013/188627 A2, submitted in the new IDS is considered highly relevant to the claims previously allowed in the Office action mailed on Dec. 1, 2021. Also see the attached Interview Summary. Therefore, the previous Notice of Allowance is hereby withdrawn in favor of the currently Office action. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pamela Hwang on March 10, 2022.
The following list of claims replace the previous set: 
Claim 1. (Currently Amended) A CD8+ T-cell activating HPV therapeutic vaccine composition comprising peptide antigens and an adjuvant, 
wherein the peptide antigens consist of four different long HPV peptides: a peptide comprising SEQ ID NO: 5, a peptide comprising SEQ ID NO: 9, a peptide comprising SEQ ID NO: 10, and a peptide comprising SEQ ID NO: 11, or lipidated versions thereof,
wherein each individual peptide has a binding affinity of approximately IC50 of 5,000 nM with 5 HLA supertypes, wherein the peptides are multi-epitope peptides, 
and wherein the adjuvant comprises a cationic lipid.

Claims 2-6. (Canceled)

Claim 7. (Previously Presented) The composition of Claim 1, wherein the cationic lipid consists of DOTAP, DDA, DOEPC, DOTMA, R-DOTAP, R-DDA, R-DOEPC, R-DOTMA, S-DOTAP, S-DDA, S-DOEPC, S-DOTMA, variations or analogs thereof.

Claim 8. (Original) The composition of Claim 1, wherein the HLA supertypes consist of HLA- A*02:01, HLA-A*03:01, HLA-A*24:02, HLA-B*07:02, and HLA-B*58:01.

Claims 9-11. (Canceled)

Claim 12. (Currently Amended) The composition of Claim 1, wherein the peptides comprise modified peptides.

Claim 13. (Original) The composition of Claim 12, wherein the peptides are oxidized, cross-linked by di-sulfide bonds, pegylated, glycosylated, phosphorylated, palmitoylated, methylated, or biotinylated.

Claim 14. (Previously Presented) The composition of Claim 1, wherein the peptides consist of SEQ ID NOS: 5, 9, 10, 11, 23, 24, 25 or 26, and wherein the cationic lipid comprises R-DOTAP.



Claim 16. (Currently Amended) A method of inducing an immune response against HPV infection in a subject comprising administering to a subject the vaccine composition of claim 1. 

Claims 17-18. (Canceled)

Claim 19. (Previously Presented) The method of Claim 16, wherein the adjuvant comprises a cationic lipid consisting of DOTAP, DDA, DOEPC, DOTMA, R-DOTAP, R-DDA, R-DOEPC, R-DOTMA, S-DOTAP, S-DDA, S-DOEPC, S-DOTMA, variations or analogs thereof.

Claim 20. (Previously Presented) The method of Claim 16, wherein the cationic lipid consists of R- DOTAP.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art references have been identified teaching or suggesting the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

                                                            Conclusion
Claims 1, 7-8, 12-16 and 19-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648